JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief and appendix filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s orders filed January 24, 2008, and February 28, 2008, be affirmed. The district court properly held that appellant’s claims are barred by the doctrine of res judicata. See Apotex, Inc. v. Food & Drug Administration, 393 F.3d 210, 217 (D.C.Cir.2004) (internal citations omitted) (barring further claims based on the same “nucleus of facts”). Appellant has filed other cases arising from the same set of *95circumstances. See, e.g., Ivey v. Paulson, 222 Fed.Appx. 815 (11th Cir.2007), cert. denied, — U.S.-, 128 S.Ct. 177, 169 L.Ed.2d 120 (2007); Ivey v. Snow, 2007 WL 2478886 (N.D.Ga. Aug.28, 2007); Ivey v. Snow, 2007 WL 2478877 (N.D.Ga. June 7, 2007); Ivey v. Paulson, 2007 WL 1129001 (M.D.Fla. Apr.16, 2007); Ivey v. Snow, 2006 WL 2711528 (D.D.C. Sept.21, 2006); Ivey v. Snow, 2005 WL 758259 (D.D.C. Apr.l, 2005). Accordingly, the district court properly dismissed, sua sponte, appellant’s claims as barred by claim preclusion. See Gullo v. Veterans Co-op. Housing Ass’n, 269 F.2d 517, 517 (D.C.Cir.1959). Furthermore, that court did not abuse its discretion by denying reconsideration of the dismissal.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.